Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 1 of 13 PageID 2807



                         IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION



   ANTHONY COOK, MICAH BELLAMY, and                           CASE NO.: 6:17-cv-891-Orl-
   MAURICE JONES, as Personal Representative and on           40KRS
   behalf of the Estate of Kailyn Jones, each individually
   and on behalf of all others similarly situated,
                                                              CLASS ACTION
          Plaintiffs,
   v.

   GOVERNMENT EMPLOYEES INSURANCE
   COMPANY, a foreign corporation, and
   GEICO GENERAL INSURANCE COMPANY, a
   foreign corporation

          Defendants.


           THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES

        The Plaintiffs, MICAH BELLAMY; MAURICE JONES, as Personal Representative and

 on behalf of the Estate of Kailyn Jones; and ANTHONY COOK, on behalf of themselves and all

 others similarly situated, files this Third Amended Class Action Complaint against

 GOVERNMENT EMPLOYEES INSURANCE COMPANY (“Geico”) and GEICO GENERAL

 INSURANCE COMPANY (“Geico General”), and in support thereof state the following:

                                 NATURE OF THE ACTION

    1. This is a class action lawsuit by the Plaintiffs Mr. Bellamy, Mr. Jones and Mr. Cook were

        insureds under their respective “Geico” and “Geico General” automobile policies issued

        for private passenger auto physical damage, which required payment of “Actual Cash

        Value” or “ACV.” The term “actual cash value” is defined as “the replacement cost of the

        auto or property less depreciation or betterment.” The ACV of a vehicle is the full cost to
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 2 of 13 PageID 2808



       replace the vehicle and such costs include any mandatory title and licensing fees required

       to replace the vehicle.

    2. Defendant Geico’s standardized policy language, present in all Florida policies issued by

       Defendants and any various subsidiaries doing business under Defendant’s name, shows

       that title and licensing fees -- mandatory local and state fees -- are included in a total loss

       vehicle coverage, as are state and local regulatory fees.

    3. This lawsuit is brought by and on behalf of MICAH BELLAMY, MAURICE JONES, as

       Personal Representative and on behalf of the Estate of Kailyn Jones, and ANTHONY

       COOK and on behalf of similarly situated insureds who have suffered damages due to

       Defendants’ policy and practice of refusing to pay the full ACV replacement cost on

       insured vehicles in cases of total loss, notwithstanding that, as set forth above, the

       Defendants’ standardized policy language provides coverage for the full ACV replacement

       cost.

                                 JURISDICTION AND VENUE

    4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2), because (a)

       the Plaintiffs are members of the putative classes which consist of at least 100 members

       and Plaintiffs and the Defendants are citizens of different states; (b) the amount-in-

       controversy exceeds $5 million dollars exclusive of interest and costs; and (c) none of the

       exceptions under 1332 apply to this claim.

    5. Venue is proper in this Court because a substantial portion of the acts and course of conduct

       giving rise to the claims alleged occurred within the district and the Defendants are subject

       to personal jurisdiction in this district.




                                                    2
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 3 of 13 PageID 2809



                                          THE PARTIES

    6. At all times material hereto, the Plaintiff, Micah Bellamy, was and is a person domiciled

       in Seminole County, Florida; Anthony Cook was and is a person domiciled in Seminole

       County; Kailyn Jones, whose Estate is represented by MAURICE JONES, was a person

       domiciled in Orange County, Florida.           Mr. Jones is the duly-appointed Personal

       Representative of the Estate of Kailyn Jones, having been appointed Personal

       Representative by the Probate Division of the Circuit Court in and for Orange County on

       May 1, 2017.

    7. At all times material hereto, the Defendants are and were foreign corporations authorized

       to transact insurance in the State of Florida, and one of the largest, if the not largest, motor

       vehicle insurer in Florida.     Defendant GOVERNMENT EMPLOYEE INSURANCE

       COMPANY also owns other, subsidiary companies operating under the “Geico” name, and

       is responsible for the standardized automobile insurance policies issued to Plaintiffs and

       all of the putative class members.

    8. Upon information and belief, Defendant GOVERNMENT EMPLOYEE INSURANCE

       COMPANY and GEICO GENERAL INSURANCE COMPANY are both Maryland

       corporations whose principal place of business is Chevy Chase, Maryland.

                                  FACTUAL ALLEGATIONS

    9. At all times material hereto, Mr. Bellamy insured a vehicle -- a 2009 Toyota Camry Hybrid,

       under an insurance policy issued by Defendant “Geico”.

    10. On or about June 22, 2018, Mr. Bellamy was involved in an accident while operating the

       2009 Toyota Camry Hybrid.




                                                  3
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 4 of 13 PageID 2810



    11. As a result of said accident, Mr. Bellamy filed a claim for property damage with Defendant,

       claim number 0276293310101041-01.

    12. Following the filing of said claim, a third-party valuator CCC One, Inc. (“CCC”)

       determined that the 2009 Toyota Camry was a total loss with an ACV of $8,157.94 and

       included $508.94 in sales tax, a number derived, importantly, from the vehicle value.

       According to CCC then, the replacement value was $8,157.94. Defendant then paid

       Plaintiff said amount, minus a deductible of $1,000.00, for a total of $7,157.94.

    13. In paying the aforementioned amount, CCC indicated that the amount listed above --

       $7,157.94 -- may not reflect the settlement amount because “other factors (e.g. license and

       fees) may need to be taken into account.”

    14. Notwithstanding the caveat, however, the amount listed -- $7,157.94 -- was the exact

       amount provided by Defendant; thus, Defendant never accounted for such license and title

       fees or the full total of state and local fees and sales taxes.

    15. Ms. Kailyn Jones insured a vehicle -- a 2008 Honda Civic -- under an insurance policy

       issued by Defendant Geico General (see Ex. B).

    16. On June 11, 2016, Ms. Jones was hit by a vehicle being pursued by police in a high-speed

       chase. Tragically, Ms. Jones died as a result of the motor vehicle accident.

    17. On June 24, 2016, Mr. Jones filed a claim for property damage for the total loss vehicle on

       her behalf, claim No. 0528871480101010-01.

    18. In response, Defendant Geico General determined her total loss payment, and included a

       letter explaining the total loss determination (Ex. C). Said letter explicitly demonstrated

       that Defendant Geico General included nothing for any license and title fees or other

       mandatory fees.



                                                   4
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 5 of 13 PageID 2811



    19. In 2013, Plaintiff Anthony Cook insured a vehicle under a policy issued by Defendant

        Geico General.

    20. On June 20, 2013, Mr. Cook was involved in a motor vehicle accident, after which his

        insured vehicle was declared a total loss.

    21. As a result of said accident, Mr. Cook filed a claim with Defendant Geico General under

        claim number 0178743840101027-01.

    22. On July 10, 2013, Defendant Geico General sent Mr. Cook a letter detailing the total loss

        determination (see Ex. D). The letter explicitly demonstrates that Defendant Geico General

        did not pay mandatory title and licensing fees.

                             THE GEICO INSURANCE POLICY

    23. The four insurance policies for the named plaintiffs are substantially identical in every way

        cited below.

    24. Mr. Bellamy’s insurance policy (Exhibit A), under the section entitled PHYSICAL

        DAMAGE COVERAGES (Ex. A p. 14), which is Form A-30FL, states the following:

        “Collision:
        We will pay for collision loss to the owned auto for the amount of each loss less any
 applicable deductible…” [emphasis in original]

        “Comprehensive:
        We will pay for each loss, less the applicable deductible, caused other than by collision.”

    25. In the same section, under a provision entitled “Limits of Liability” (Ex. A p. 13), states:

                       “The limit of our liability for loss:
                              1. Is the actual cash value of the property at the time
                              of loss.”

    26. The term “actual cash value” is defined as “the replacement cost of the auto or property

        less depreciation or betterment.” Ex. A p. 12.




                                                  5
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 6 of 13 PageID 2812



    27. In order to legally drive a vehicle, Florida law requires the payment of license, title and

       registration fees, ranging from $46.15 to $72.40 for registration of title fees and $225.00

       for license fees, among other mandatory fees.

    28. The cost of replacing a vehicle, then, necessarily includes title and licensing and other fees,

       and Defendants’ own policy indicates that “actual cash value” means the cost of replacing

       the subject auto.

    29. The Geico General policy, Form A-70FL uses identical language as that mentioned supra

       ¶ 27-29.

    30. Upon information and belief, every Florida policy and form used by both Defendants

       contain identical or substantially identical relevant language.

    31. Certainly, Defendants’ policies did not exclude title and licensing fees or state and local

       sales tax -- an industry standard for replacing a total loss vehicle -- from its definition of

       actual cash value. Florida law is clear that insurers cannot limit the scope of a term, if it is

       not defined in the policy, to a narrow definition that benefits the insurer; in fact, if policy

       language is susceptible to more than one reasonable interpretation, it is construed in the

       light that would grant coverage, i.e. to the benefit of the insured and against the insurer.

       Travelers Indem. Co. v. PCR Inc., 889 So. 2d 779 (Fla. 2004).

    32. The Middle District has recently held that insurers must pay the actual cost of replacing

       the vehicle without deferring payment of sales tax until a replacement vehicle is purchased.

       Bastian v. United Servs. Auto. Ass'n, 137 F. Supp. 3d 1272 (M.D. Fla. 2015). There is no

       logical or statutory reason to treat sales tax -- which is a mandatory expense -- from other

       government and regulatory fees that are also mandatory expenses when purchasing a

       vehicle. Both are inherently a part of the replacement cost.



                                                  6
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 7 of 13 PageID 2813



                                    CLASS ALLEGATIONS

    33. The Plaintiffs bring this action seeking representation of a class pursuant to Fed. R. Civ. P.

       23.

    34. Plaintiffs’ claims are typical to those of all class member because members of the class are

       similarly affected by Defendants’ failure to properly pay state and local regulatory fees

       upon the total loss of insured vehicles. The material and relevant policy terms for each

       class member are identical to the terms of Plaintiffs’ policies.

    35. Plaintiffs’ interests are coincident with and not antagonistic to those of other class

       members, nor are the Plaintiffs subject to any unique defenses.

    36. The claim of the representative Plaintiffs raises questions of law and fact common to all

       members of the class, within the meaning of FRCP 23(a)(2), and they predominate over

       any questions affecting only individual Class Members within the meaning of Rule

       23(b)(3). Said common questions include, but are not limited to, the following: (a)

       whether, under the Defendants’ standardized policy language, Plaintiffs and the class

       members are owed ACV state and regulatory sales tax and state and local regulatory fees

       upon the total loss of an insured leased vehicle; and (b) whether the Defendants have

       breached their insurance contracts with the Plaintiffs and the class members by failing to

       pay state and local regulatory fees upon the total loss of an insured vehicle with

       comprehensive and collision coverage.

    37. Plaintiffs’ claims are typical of the claims of all other members of the class because all

       such claims arise from the allegedly improper failure by Defendants to pay state and local

       regulatory fees upon the total loss of insured vehicles.




                                                  7
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 8 of 13 PageID 2814



    38. Plaintiffs and their counsel will fairly and adequately protect and represent the interests of

       each member of the class.

    39. Plaintiffs are committed to the vigorous prosecution of this action and have retained

       competent counsel experienced in prosecuting and defending class actions.

    40. Class action is necessary, pursuant to Fed. R. Civ. P. 23(b)(1)(a), because the prosecution

       of separate actions by or against individual Class Members would create the risk of

       inconsistent or varying adjudications with respect to individual Class Members that would

       establish incompatible standards of conduct for Defendants.

    41. Class treatment is also necessary, pursuant to Fed. R. Civ. P. 23(b)(1)(b), because the

       prosecution of separate actions by or against individual Class Members would create a risk

       of adjudications with respect to individual Class Members that, as a practical matter, would

       be dispositive of the interests of other members not parties to the individual adjudications,

       or would substantially impair or impede their ability to protect their interests.

    42. Pursuant to Rule 23(b)(3), a class action is superior to the other available methods for a

       fair and efficient adjudication of the controversy because, among other reasons, it is

       desirable to concentrate the litigation of the Class Members’ claims in one forum, as it will

       conserve party and judicial resources and facilitate the consistency of adjudications.

       Furthermore, as the damages suffered by individual Class Members may be small, their

       interests in maintaining separate actions is questionable and the expense and burden of

       individual litigation makes it impracticable for them to seek individual redress for the

       wrongs done to them. There is no difficulty that would be encountered in the management

       of this case precluding its maintenance as a class action.




                                                  8
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 9 of 13 PageID 2815



    43. Plaintiff Bellamy bring this action as class representative, individually and on behalf of all

       other persons or entities similarly situated, more specifically defined in the following class

       and subclass:

                                              GEICO CLASS

                       All insureds, under a motor vehicle policy issued by
                       Government Employee Insurance Company with
                       comprehensive and/or collision coverage where said policy
                       defines “actual cash value” as the cost of replacement (or
                       substantially similar policy language), who sustained a total
                       loss to said vehicle within the applicable statute of limitation
                       period till the date of any certification order.

                                     GEICO FLORIDA SUBCLASS

                       All insureds, under a motor vehicle policy issued by
                       Government Employee Insurance Company in the State of
                       Florida with comprehensive and/or collision coverage, who
                       sustained a total loss to said vehicle within the five year time
                       period prior to the date on which this lawsuit was filed till the
                       date of any certification order.

    44. Mr. Cook and Mr. Jones bring this action as class representatives, individually and on

       behalf of all other persons or entities similarly situated, more specifically defined in the

       following class and subclass:

                                   GEICO GENERAL CLASS

                       All insureds, under a motor vehicle policy issued by Geico
                       General with comprehensive and/or collision coverage where
                       said policy defines “actual cash value” as the cost of
                       replacement (or substantially similar policy language), who
                       sustained a total loss to said vehicle within the applicable
                       statute of limitation period till the date of any certification
                       order.

                              GEICO GENERAL FLORIDA SUBCLASS

                       All insureds, under a motor vehicle policy issued by Geico
                       General in the State of Florida with comprehensive and/or
                       collision coverage, who sustained a total loss to said vehicle


                                                   9
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 10 of 13 PageID 2816



                       within the five year time period prior to the date on which this
                       lawsuit was filed till the date of any certification order.

     45. The issues related to Plaintiffs’ claims do not vary from the issues relating to the claims of

        the other members of the class such that a class action provides a more efficient vehicle to

        resolve this claim than through a myriad of separate lawsuits.

     46. Certification of the above classes is also supported by the following considerations:

                    a. The relatively small amount of damages that members of the
                       classes have suffered on an individual basis would not justify
                       the prosecution of separate lawsuits;
                    b. Counsel in this class action is not aware of any previously
                       filed litigation against the Defendants in which any of the
                       members of the class are a party and which any question of
                       law or fact in the subject action can be adjudicated; and
                    c. No difficulties would be encountered in the management of
                       Plaintiff’s claim on a class action basis, because the class is
                       readily definable, and the prosecution of this class action
                       would reduce the possibility of repetitious litigation.

     47. Finally, although the precise number of class members is unknown to Plaintiffs at this time

        and can only be determined through appropriate discovery, Plaintiffs believe that because

        Defendants are one of the largest, if not the largest, motor vehicle insurer in the State of

        Florida, the class of persons affected by Defendants’ unlawful practice consists of

        thousands of individuals or the class of persons affected are otherwise so numerous that

        joinder of all class members is impractical. The unlawful practice alleged herein is a

        standardized and uniform practice, employed by Defendants pursuant to standardized

        insurance policy language, and results in the retention by Defendants of insurance benefits

        and monies properly owed to Plaintiff and the class members.




                                                  10
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 11 of 13 PageID 2817



           CLAIM FOR BREACH OF CONTRACT AGAINST ALL DEFENDANTS
                       (on behalf of all Classes and Subclasses)

      48. The allegations contained in Paragraphs 1 through 50 above are incorporated herein by

          reference.

      49. This claim is brought by all respective Plaintiffs on behalf of all of the respective Classes

          and Subclasses.

      50. Pursuant to the aforementioned uniform contractual provisions, upon the total loss of

          insured vehicles covered by policies defined herein which include comprehensive and/or

          collision coverage, the Plaintiffs and the class members were owed the actual cash value

          of the vehicle, which would include mandatory state and local regulatory fees.

      51. Defendants’ failure to provide coverage for the aforementioned mandatory state and local

          regulatory fees constitutes a breach of said contractual provisions. As a result of said

          breaches, Plaintiffs and the class members are entitled under Defendants’ insurance

          policies to sums representing the benefits owed for mandatory state and local regulatory

          fees, as well as costs, prejudgment and postjudgment interest, and other relief as is

          appropriate.

      52. In addition, Plaintiffs and the class members are entitled to an award of attorney’s fees

          pursuant to §627.428 Fla. Stat.

          WHEREFORE, the Plaintiffs, individually and on behalf of the Class, seek an award of

  compensatory damages as outlined above, pre and post judgment interests, costs, attorney’s fees

  and such other relief this Court deems just and proper. In addition, Plaintiffs seek trial by jury of

  all issues so triable.

          Respectfully submitted this 5th day of December, 2018.




                                                   11
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 12 of 13 PageID 2818



                                            By: /s/ Ed Normand
                                            Edmund A. Normand
                                            FBN: 865590
                                            Normand, PLLC
                                            3165 McCrory Place
                                            Suite 175
                                            Orlando, Florida 32803
                                            407-603-6031
                                            firm@ednormand.com
                                            ed@ednormand.com

                                            By: /s/ Jake Phillips
                                            Jacob L. Phillips
                                            FBN: 0120130
                                            Normand, PLLC
                                            3165 McCrory Place
                                            Suite 175
                                            Orlando, Florida 32803
                                            407.603.6031
                                            jacob@ednormand.com

                                            By: /s/ Christopher J. Lynch
                                            FBN 331041
                                            Christopher J. Lynch, P.A.
                                            6915 Red Road, Suite 208
                                            Coral Gables, Florida 33143
                                            Telephone: (305) 443-6200
                                            Facsimile: (305) 443-6204
                                            Clynch@hunterlynchlaw.com
                                            Lmartinez@hunterlynchaw.com

                                            Tracy L. Markham
                                            FBN 0040126
                                            Avolio & Hanlon, P.C.
                                            2800 N 5th Street, Suite 302
                                            St. Augustine, Florida 32084
                                            Phone: (904) 794 7005
                                            Facsimile: (904) 794 7007
                                            tlm@avoliohanlonfl.com

                                            Christopher Hall
                                            Andrew Lampros
                                            Hall & Lampros, LLP
                                            Appearing Pro Hac Vice
                                            400 Galleria Parkway
                                            Suite 1150


                                       12
Case 6:17-cv-00891-PGB-LRH Document 118 Filed 12/05/18 Page 13 of 13 PageID 2819



                                                     Atlanta, Georgia 30309
                                                     Telephone: (404) 876-8100
                                                     chall@hallandlampros.omc

                                                     Bradley W. Pratt
                                                     Florida Bar No. 0094300
                                                     Pratt Clay, LLC
                                                     4401 Northside Parkway
                                                     Suite 520
                                                     Atlanta, GA 30327


                                   CERTIFICATE OF SERVICE

     I hereby certify that on the 5th day of December, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF, which will send a notice to electronic filing

  to all counsel on the Service List.

                                                     /s/ Jake Phillips
                                                     Jacob L. Phillips


                                  SERVICE LIST
  ______________________________________________________________________________
   Amelia Toy Rudolph                           Kymberly Kochis (pro hac vice)
   FBN: 57015                                   Alexander Fuchs (pro hac vice)
   Eversheds Sutherland (US) LLP                Eversheds Sutherland (US) LLP
   999 Peachtree Street, N.E.                   The Grace Building, 40th Floor
   Suite 2300                                   1114 Avenues of the Americas
   Atlanta, GA 30309                            New York, NY 10036
   Tel: 404.853.8000                            Tel: 212.389.5068
   Fax: 404.853.8806                            Fax: 212.389.5099
   amelia.rudolph@sutherland.com                kymberlykochis@eversheds-
                                                sutherland.com
   Attorneys for Defendant                      alexfuchs@eversheds-
                                                sutherland.com




                                                13
